Exhibit 10.3
EXECUTION VERSION
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (this “Agreement”) is entered into this 1st day of
November 2011 (“Effective Date”), by and among STATION CASINOS LLC,
(“Licensor”), a Nevada limited liability company with its principal place of
business at 2411 West Sahara Avenue, Las Vegas, Nevada 89102 and ALIANTE GAMING,
LLC (the “Company”), a Nevada limited liability company with its principal place
of business at 1505 South Pavillion Center Drive, Las Vegas, Nevada 89135.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Hotel Management Agreement
(the “Management Agreement”), dated as of November 1, 2011, among the Company
and Licensor. Each of the Licensor and the Company is sometimes referred to
herein as a “Party,” and all of them, together, are sometimes referred to herein
as the “Parties.”
W I T N E S S E T H:
     WHEREAS, Licensor is the owner or licensee of the trademarks, service marks
and trade names (the “Marks”) identified on Exhibit A, as such exhibit may be
amended from time to time by the parties to add or delete such marks as are
necessary or as are no longer used in the business of the Company; and
     WHEREAS, the Company wishes to use the Marks in connection with the
operation of the Aliante Station Hotel + Casino, located at 7300 Aliante
Parkway, North Las Vegas, NV 89084 (“Hotel”); and
     WHEREAS, Licensor is willing to grant to the Company a license to use the
Marks in connection with the operation of the Hotel; and
     NOW THEREFORE, in consideration of the valuable covenants herein, the
Parties agree as follows:
     1. LICENSE
               A. GRANT OF LICENSE
          Licensor hereby grants to the Company a non-exclusive,
non-transferable, royalty-free, limited scope license to use the Marks in
connection with the hotel and casino services and other goods and services set
forth in the registrations or applications for the Marks and marketing and
advertising directly related to the Hotel.
               B. TERRITORY OF LICENSE
          The Company may use the Marks only in connection with the limited
scope set forth in Section 1.A, above in the United States, its possessions and
territories, and on the Internet (provided, however, that any use on or through
domain names owned by Licensor shall only be acceptable after Licensor’s prior
written approval, in Licensor’s sole and absolute discretion), and, to the
extent that the Company wishes to use any of the Marks for advertising and
marketing of the Hotel in any other countries. Licensor shall arrange for the
filing of applications to register such Marks in Licensor’s name in each such
country, provided that the

 



--------------------------------------------------------------------------------



 



Company shall be responsible for, and shall properly reimburse Licensor for, all
reasonable fees, costs, and expenses in connection with such filings.
               C. TERM OF LICENSE
          The term of the license shall commence as of the Effective Date. On
the Effective Date, this Agreement will supersede the License and Support
Agreement dated on June 6th, 2006 by and between Station Casinos, Inc., Aliante
Station, LLC and the Company (“2006 License and Support Agreement”). This
Agreement and the license provided herein will terminate automatically upon and
concurrently with the termination of the Management Agreement, provided that if
the Company elects to cause Licensor to provide Transition Services under the
Management Agreement, then this Agreement and the license provided for hereunder
shall continue for as long as the Transition Period, as defined in the
Management Agreement, is in effect; provided, that in all instances, the Company
shall have complied with the quality control provisions of Section 1.D(i) below,
subject to the applicable cure period set forth therein.
               D. QUALITY CONTROL
               (i) The Company shall only use the Marks in connection with
respective goods and services that are of a quality which at all times comports
with the requirements set forth in the 2006 License and Support Agreement, and
to make reasonably available to Licensor, at Licensor’s request, specimens of
all materials which at the time of the request bear any of the Marks and which
are being used to advertise and promote the Marks and the goods and services
under the Marks. Licensor shall also have the right, upon reasonable notice to
the Company and during reasonable business hours, and subject to applicable laws
(including Gaming Laws), to inspect the Company’s premises to ensure that the
quality of the goods and services offered in connection with the Marks is being
maintained; provided, however, Licensor shall use commercially reasonable steps
to avoid unreasonably disrupting the Company’s business or operations.
               (ii) In the event that the Company shall fail to carry out or
comply with the minimum quality standards set forth in Section 1.D(i) above, and
shall fail to cure such breach within thirty (30) days after written notice from
Licensor specifying the breach and, to the extent reasonably practicable, the
steps necessary to cure such breach, Licensor may terminate this Agreement by
giving written notice to the Company.
               E. MARKING
          The Company shall indicate on all printed materials bearing the Marks
that the Marks are owned by Licensor and are used under license, and shall
otherwise include applicable federal registration symbols and trademark notices,
and any other notices and legends that may be reasonably required by Licensor.
The Company shall use commercially reasonable efforts to preserve the
independent indicia between the Marks and any third Person’s mark (including,
without limitation, any mark that incorporates the text “Aliante”) and take
additional steps to reinstate the independent indicia in the event that such
independent indicia is breached.

2



--------------------------------------------------------------------------------



 



               F. COMPOSITE MARK; DERIVATIVE MARK
               (i) Subject to Section 1.E. above and only in the event that a
unitary or composite mark consisting of a Mark or “Station” or “Station
Casinos,” on the one hand, and “Aliante” or any other mark, on the other (the
“Composite Mark”) is adopted and used in connection with the hotel and casino
services to be provided pursuant to the Agreement, all right, title and interest
in and to such Composite Mark shall be owned by the Company. Upon termination of
the license granted under Section 1.A. above, the Company shall (a) cease and
desist from all use of such Composite Mark; (b) destroy all advertising,
promotional and other materials bearing such Composite Mark; and (c) immediately
withdraw or cancel any trademark applications or registrations with respect to
the Composite Mark.
               (ii) Subject to Sections 1B. and 1.E. above and only in the event
that a mark consisting of the word(s) “Station” or “Station Casinos,” and any
other word, symbol or device (the “Derivative Mark”) is adopted and used in
connection with the hotel and casino services to be provided under the
Agreement, other than a Composite Mark, Licensor shall be the sole owner of all
right, title and interest in and to such Derivative Mark. The Company shall not
challenge the ownership or validity of such Derivative Mark, or file any
application for trademark or copyright registration, or any other form of
protection for such Derivative Mark.
               G. GOODWILL
          Any and all goodwill associated with, arising out of, or identified by
the Marks shall inure directly and exclusively to the benefit of, and is the
property of, Licensor; provided, however, that to the extent that a Composite
Mark arises, all goodwill inuring exclusively to the Composite Mark shall inure
exclusively to the benefit of the Company; provided further, however, that upon
cessation of any use of a Composite Mark pursuant to Section 1.F, above, any
residual goodwill in and to any Mark that in any manner derived or emanated for
the use of existence of the Composite Mark shall inure directly and exclusively
to Licensor.
     2. INDEMNIFICATION AND LIMITATION OF LIABILITY
          A. The Company (and any receiver, liquidator, or trustee of, or
successor to, the Company) shall indemnify and hold harmless Licensor, and its
officers, partners, shareholders, directors, managers, members and employees
(each an “Indemnitee”), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, proceedings,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, all reasonable costs and expenses of defense, appeal and
settlement of any and all suits, actions and proceedings involving an
Indemnitee, and all costs of investigation in connection therewith) (“Claims”)
that may be imposed on, incurred by, or asserted against an Indemnitee to the
extent relating to or arising out of, the Company’s negligent use or willful
misuse of the Marks or breach by the Company of its representations or covenants
under this Agreement.
          B. Licensor shall indemnify and hold harmless the Company and their
officers and managers from and against any and all claims that may be imposed
on, incurred by, or asserted against an Indemnitee relating to or arising out of
any (i) infringement by the Company, Station or Licensor of third parties’
rights (including,

3



--------------------------------------------------------------------------------



 



without limitation, any federal or state copyright, patent, trademark, or other
proprietary rights) as a result of this Agreement or the Company’s or Licensor’s
use of the Marks, (ii) breach of agreement by Licensor with third parties, or
(iii) breach by Licensor of any representation or covenant under this Agreement;
provided, however, with respect to clause (i) hereof, Licensor’s indemnity of
the Company shall not include the Company’s infringement of third-party rights
as a result of the Company’s use of the Marks in breach of this Agreement.
          C. The indemnifying party pursuant to Sections 2.A or 2.B above shall
pay expenses as they are incurred by an Indemnitee in connection with any
action, claim or proceeding that such Indemnitee asserts in good faith to be
subject to the indemnification obligations set forth herein, upon receipt of an
undertaking from such Indemnitee to repay all amounts so paid by the
indemnifying party to the extent that it is finally determined that the
Indemnitee is not entitled to be indemnified therefor under the terms hereof.
          D. In no event shall Licensor or the Company be liable for
consequential, punitive or special damages for any breach of this Agreement, and
any liability of any such Party for any breach of this Agreement shall be
limited to actual damages suffered by the Party as a result of such breach.
     3. COVENANTS
          A. The Company represents, covenants and agrees that, except as
otherwise expressly provided for herein, it:
               (i) shall not use or seek to register the Marks or any
confusingly similar trademark, service mark, trade dress Internet domain name or
similar electronic designation of address, or any products or services closely
related thereto, except as expressly provided for herein;
               (ii) shall not challenge or contest the ownership or validity of,
or knowingly facilitate the violation, infringement or dilution by others of the
Marks, the Derivative Marks or the Composite Marks, as used in connection with
the terms and conditions of this Agreement;
               (iii) shall keep confidential and secret and shall not disclose
or make available any Confidential and Proprietary Information (as hereinafter
defined), directly or indirectly to anyone other than its own employees or the
employees of any manager or managing member of the Company. Only the employees
of the Company or any manager or managing member of the Company who are required
to know the details of the Confidential and Proprietary Information to enable
the Company to perform its obligations hereunder shall receive such details;
provided, however, the foregoing requirement of non-disclosure does not apply to
information generally known to be public through no fault of the Company, known
to the Company prior to its disclosure by Licensor, through a source that is not
known by the Company to be subject to any obligation, contractual or otherwise,
to keep such information confidential or required to be disclosed by law. As
used in this Agreement, “Confidential and Proprietary Information” shall mean
any information relating to technical, marketing, product and/or

4



--------------------------------------------------------------------------------



 



business affairs which is disclosed by Licensor or the Company, as the case may
be, and which is clearly designated as “confidential” or “proprietary” by the
disclosing party, including trade secrets relating to Licensor’s software
research and developments, inventions, processes, formulae, techniques, methods,
procedures, designs or other technical, business or gaming-related information;
               (iv) shall not object to any use by Licensor of the Marks,
whether or not related to the gaming industry; and
               (v) shall obtain all applicable permits and licenses in
connection with its obligations under this Agreement, except for those required
to be maintained by Licensor, or where the failure to be so licensed, authorized
or qualified would not have a material adverse effect on its ability to fulfill
its obligations under this Agreement.
          B. Licensor represents, covenants and agrees that, except as otherwise
expressly provided for herein:
               (i) the Marks are registered or the subject of applications as
set forth in Exhibit A; Licensor has the right to license or sublicense (as
applicable) the Marks as contemplated herein; and Licensor will arrange to make
filings deemed reasonably necessary by Licensor to maintain the registered or
applied for status of the Marks;
               (ii) to Licensor’s actual knowledge after no investigation, the
Marks do not materially infringe on any trademark or other intellectual property
right of third parties;
               (iii) Licensor has the corporate authority to execute this
Agreement, and the legal right (without the consent of any other Person) to
grant the rights and licenses set forth herein;
               (iv) Neither Licensor nor, to the actual knowledge of Licensor
after no investigation, any third party is in material breach of any material
agreement related to the Marks that would have a material adverse effect on the
ability of the Company to fully exploit the Marks;
               (v) Licensor shall take commercially reasonable steps to address
infringement by third parties of the Marks that would have a material adverse
effect on the ability of the Company to fully exploit the Marks; and
               (vi) Licensor shall keep confidential and shall not disclose or
make available any Confidential and Proprietary Information directly or
indirectly to anyone other than their own employees who are required to know the
details of such Confidential and Proprietary Information in order for Licensor
to provide services to the Company; provided, however, the foregoing requirement
of non-disclosure does not apply to information generally known to the public
through no fault of Licensor, known by Licensor prior to its disclosure through
a source that is not known by Licensor, as applicable, to be subject to any
obligation, contractual or otherwise, to keep such information confidential, or
information required to be disclosed by law.

5



--------------------------------------------------------------------------------



 



     4. NOTICES AND SUBMISSION OF SPECIMENS
          All notices and submissions which the Parties are obligated to make
under this Agreement shall be to the following:

  (a)   As to Licensor         Station Casinos LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Phone: (702) 221-6606
Facsimile: (702) 221-6613
Attn: Richard J. Haskins, Esq.         With a copy to (which shall not
constitute notice):         Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017
Phone: (213) 892-4333
Facsimile: (213) 629-5063
Attn: Kenneth J. Baronsky, Esq.     (b)   As to the Company:         Aliante
Gaming, LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attention: General Counsel
Telephone: (702) 495-4256
Facsimile: (702) 495-4252]         With a copy (which shall not constitute
notice) to:         Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Alan W. Kornberg and Jeffrey D. Saferstein
Telephone: (212) 373-3000
Facsimile: (212) 757-3990         and to:         Lionel Sawyer & Collins
1100 Bank of America Plaza
50 West Liberty St.

6



--------------------------------------------------------------------------------



 



      Reno, NV 89501
Attention: Dan R. Reaser
Telephone: (775) 788-8619
Facsímile: (775) 788-8682

          All notices, requests, consents and other formal communication between
the Parties that are required or permitted under this Agreement (“Notices”)
shall be in writing and shall be sent to the address for the respective
addressee provided above (each a “Notice Address”). Notices shall be
(a) delivered personally with a written receipt of delivery, (b) sent by a
recognized overnight courier requiring a written acknowledgment of receipt or
providing a certification of delivery or attempted deliver (e.g., Federal
Express, Airborne, UPS), (c) sent by certified or registered mail, postage
prepaid, return receipt requested, or (d) transmitted by facsimile machine
provided that the facsimile transmission is received between 8:00 a.m. and 5:00
p.m. (as determined by the time zone of the addressee), Monday through Friday
but excluding holidays on which the primary office of the addressee is closed,
and provided, further, that a duplicate copy of the Notice is delivered to the
respective Notice Address on the first regular business day following the date
of facsimile transmission. Notices shall be deemed delivered when actually
received by the addressee at the respective Notice Address; provided,however,
that if the Notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this Section 5, then
the first attempted delivery shall be deemed to constitute delivery.
          A Party shall be entitled to change its Notice Address from time to
time, and to add up to two (2) additional notice addressees, by delivering to
the other Party notice thereof in the manner herein provided for the delivery of
Notices.
     5. TRANSFER
          The Company shall not sublicense or assign this Agreement, or any
rights hereunder, without the prior written consent of Licensor.
     6. THIRD PARTY BENEFICIARY
          North Valley Enterprises, LLC (“NVE”) (or an Affiliate thereof) shall
be an express third party beneficiary of this Agreement solely for purposes of
Section 1.F, hereof..
     7. MISCELLANEOUS
          A. Except as otherwise provided in this Agreement, every covenant,
term and provision of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, transferees and assigns.
          B. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.

7



--------------------------------------------------------------------------------



 



          C. Every provision of this Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.
          D. Each Party agrees to perform all further acts and execute,
acknowledge and deliver any documents which may be reasonably necessary,
appropriate or desirable to carry out the provisions of this Agreement.
          E. The laws of the State of Nevada shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the Parties.
          F. This Agreement may be executed in any number of counterparts with
the same effect as if all of the Parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.
          G. This Agreement may be amended or modified only with the prior
written consent of all of the Parties and, to the extent such amendment or
modification would adversely affect the third party beneficiary rights of NVE
referred to in Section 6 hereof or any new entity referenced in Section 6
hereof, with the prior written consent of NVE.
[The remainder of this page is left blank intentionally.]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

            LICENSOR

STATION CASINOS LLC
      By:   /s/ Thomas M. Friel        Name:   Thomas M. Friel        Title:  
Executive Vice President     

            COMPANY

ALIANTE GAMING, LLC
      By:   ALST Casino Holdings, LLC
its Managing Member  
 
      By:   /s/ Soohyung Kim       Name:   Soohyung Kim       Title:   Secretary
 

9



--------------------------------------------------------------------------------



 



         

Exhibit A
A. U.S. Trademark Registrations

              Mark   Class(es)   Reg. No.   Reg. Date
RED ROCK
  16   3339158   11/20/2007
RED ROCK
  41   3424069   05/06/2008
RED ROCK
  43   3552181   12/23/2008
RED ROCK CASINO RESORT SPA
  43   3674651   08/25/2009
RED ROCK CASINO, RESORT & SPA
  41   3424068   05/06/2008
RED ROCK CASINO RESORT SPA
  35   3757660   03/09/2010
RED ROCK CASINO RESORT SPA
  25   3754790   03/02/2010
RED ROCK LANES
  41   3447885   06/17/2008
RED ROCK SPA
  44   3298840   09/25/2007
$100,000 BONUS COUNTDOWN COVERALL 5 95 (and design)
  41   3534904   11/18/2008
ALWAYS YOUR BEST BET
  41   2927333   02/22/2005
BET BETTER
  41   3626342   05/26/2009
BET BETTER (and design)
  41   3626438   05/26/2009
BIG 3 BINGO
  41   3434449   05/27/2008
BOARDING PASS
  41   2083905   07/29/1997
BOARDING PASS REWARDS
  41   2617317   09/10/2002
BOULDER STATION
  42   1661188   10/15/1991
BOULDER STATION
  41   1634453   02/05/1991
BOUNCE BACK BONUS!
  41   2746828   08/05/2003
CABO
  41   2579020   06/11/2002
CAR A DAY IN MAY GIVEAWAY (and design)
  41   1850941   08/23/1994
CAR-A-DAY
  41   2085185   08/05/1997
DAILY SUPER SWIPE GIVEAWAY
  41   3736395   01/12/2010
DETOX/RETOX
  41   3968275   05/31/2011
DETOX/RETOX
  43   3968273   05/31/2011
DETOX/RETOX
  44   3968274   05/31/2011
EARN ‘N PLAY BONUS DAYS
  41   3905471   01/11/2011
FAMOUS FOR WINNERS
  41   3828210   08/03/2010
FEAST AROUND THE WORLD
  42   2168341   06/23/1998
FEAST BUFFET
  43   3555873   01/06/2009
FEAST BUFFET (and design)
  43   3555901   01/06/2009

10



--------------------------------------------------------------------------------



 



              Mark   Class(es)   Reg. No.   Reg. Date
FOOTBALL FRENZY
  41   2746368   08/05/2003
GREAT HANDS $10,000 HOLD’EM BONUS CHALLENGE AAAJJ (and design)
  41   3376109   01/29/2008
JOKERS GONE WILD
  41   1788564   08/17/1993
JUMBO BINGO
  41   2848825   06/01/2004
JUMBO BLACKJACK
  41   3382302   02/12/2008
JUMBO HOLD`EM POKER PROGRESSIVE
  41   3001950   09/27/2005
JUMBO HOLD `EM POKER PROGRESSIVE (and design)
  41   3456662   07/01/2008
JUMBO JACKPOT
  41   3618956   05/12/2009
JUMBO JACKPOT MY CARD BONUS (and design)
  41   3610004   04/21/2009
JUMBO JACKPOT BOARDING PASS BONUS (and design)
  41   3053536   01/31/2006
JUMBO KENO
  41   3029709   12/13/2005
JUMBO PENNY
  41   2889937   09/28/2004
JUMBO RACE JACKPOT
  41   3267998   07/24/2007
JUMBO REEL
  41   3797404   06/01/2010
JUMBO REEL CASH BONUS (and design)
  41   3839027   08/24/2010
JUMBO ROYALS
  41   3915954   02/08/2011
KENO TO GO
  41   3391916   3/4/2008
KENOMANIA
  41   1634451   2/5/1991
LAST MAN STANDING
  41   3355895   12/18/2007
LOCALS FAVORITE
  41   2901067   11/09/2004
LUXE VEGAS
  41   3396567   03/11/2008
MARCH IN DRIVE OUT
  41   2433618   03/06/2001
MILLION $ BINGO (and design)
  41   3506777   09/23/2008
MY CARD
  41   3597437   03/31/2009
MY REWARDS
  41   3597438   03/31/2009
MY REWARDS MY WAY
  41   3660807   07/28/2009
MY STATION
  35   3943530   04/12/2011
MY VACATION
  41   3835007   08/17/2010
MY VACATION
  44   3835008   08/17/2010
MY WAY
  41   3654710   07/14/2009
PALACE STATION HOTEL-CASINO (and design)
  41   1494589   6/28/1988
PALACE STATION HOTEL-CASINO (and design)
  42   1494641   6/28/1988

11



--------------------------------------------------------------------------------



 



              Mark   Class(es)   Reg. No.   Reg. Date
PALACE STATION HOTELCASINO (and design)
  35   1494471   6/28/1988
PALACE STATION (stylized)
  35   1479936   3/8/1988
PALACE STATION (stylized)
  41   1480097   3/8/1988
PALACE STATION (stylized)
  42   1491647   6/7/1988
PERSONAL PROGRESSIVE
  41   2948392   05/10/2005
POINT. CLICK. CHILL
  41   3582178   03/03/2009
POINT. CLICK. CHILL
  43   3394631   03/11/2008
PONT. CLICK. CONVENE.
  43   4016505   08/23/2011
RAINING REWARDS
  41   2746827   08/05/2003
RED ROCK STATION
  25   2931043   3/8/2005
RED ROCK STATION
  35   2976428   7/26/2005
RED ROCK STATION
  41   2845193   5/25/2004
RED ROCK STATION
  42   3076981   4/4/2006
REVERSIBLE ROYALS
  41   1634452   02/05/1991
SANTA FE STATION
  41   2592683   07/09/2002
SANTA FE STATION
  42   2568347   05/07/2002
SOCIAL CLICK
  45   3932255   03/15/2011
SPORTS CONNECTION
  41   3626090   05/26/2009
STATION CASINOS SPORTS CONNECTION (and design)
  41   3626343   05/26/2009
STATION CASINOS
  42   1863360   11/15/1994
STATION CASINOS
  41   1864405   11/22/1994
STATION CASINOS
  25   2224338   02/16/1999
STATION REWARDS
  41   3029595   12/13/2005
SUNSET STATION
  21   2087587   8/12/1997
SUNSET STATION
  25   2106796   10/21/1997
SUNSET STATION
  41   2793353   12/16/2003
SUNSET STATION
  42   2793354   12/16/2003
TEXAS STATION
  41   2085735   08/05/1997
TEXAS STATION
  35, 42   2129911   01/20/1998
TEXAS STATION GAMBLING HALL & HOTEL
  41   2097143   09/16/1997
TEXAS STATION GAMBLING HALL & HOTEL
  42   2121064   12/16/1997
THE FEAST
  42   1920433   09/19/1995
THE FEAST (and design)
  42   1661178   10/15/1991
THE GREAT GIVEAWAY
  41   2266731   08/03/1999
THE MIDNIGHT FEAST (and design)
  42   1653993   08/13/1991
TRIPLE DOWN
  41   3565316   01/20/2009
TRIPLE PAY DEUCES WILD POKER
  41   1788560   08/17/1993

12



--------------------------------------------------------------------------------



 



              Mark   Class(es)   Reg. No.   Reg. Date
TURF GRILL
  41, 43   3290343   09/11/2007
WIN WITHOUT WINNING
  41   2827502   03/30/2004
XTRA “PLAY CASH”
  41   2660649   12/10/2002

B. U.S. Trademark Applications

              Mark   Class(es)   Application No.   Filing Date
BOULDER STATION
  41   85/283,931   04/01/2011
BOULDER STATION
  43   85/283,998   04/01/2011
DETOX/RETOX
  43   77/624,741   12/2/2008
DETOX/RETOX
  41   77/624,819   12/2/2008
DETOX/RETOX
  44   77/624,749   12/2/2008
DURANGO STATION
  35   77/481,768   05/22/2008
DURANGO STATION
  43   77/499,076   06/13/2008
DURANGO STATION
  41   85/066,836   06/18/2010
JUMBO CASH WHEEL
  41   77/919,502   01/25/2010
JUMBO TO GO
  41   85/287,167   04/05/2011
MY PLAY
  41   77/381,463   01/26/2008
MY STATION
  41   77/640,989   12/29/2008
MY VACATION
  43   77/918,713   01/23/2010
POINT. CLICK. CONVENE.
  43   77/895,617   12/17/2009
POINT. CLICK. CONVENE.
  45   77/895,601   12/17/2009
POINT. CLICK. DINE.
  43   77/896,748   12/18/2009
POINT. CLICK. DINE.
  45   77/893,834   12/15/2009
POINT. CLICK. PAMPER.
  44   77/895,581   12/17/2009
POINT. CLICK. PAMPER.
  45   77/895,546   12/17/2009
POINT. CLICK. PLAY.
  45   77/893,847   12/15/2009
POINT. CLICK. PLAY.
  41   77/893,873   12/15/2009
POINT. CLICK. RELAX.
  44   77/893,932   12/15/2009
POINT. CLICK. RELAX.
  45   77/893,947   12/15/2009
POINT. CLICK. STAY.
  43   77/893,994   12/15/2009
POINT. CLICK. STAY.
  45   77/893,985   12/15/2009
POINT. CLICK. SAVE.
  41   85/287,135   04/05/2011
POINT. CLICK. SAVE.
  43   85/287,125   04/05/2011
POINT. CLICK. SAVE.
  44   85/287,110   04/05/2011
POINT. CLICK. TASTE
  43   77/895,656   12/17/2009
POINT. CLICK. TASTE
  45   77/895,640   12/17/2009
TERRA VINO
  41   85/225,785   01/25/2011
TERRA VINO
  43   85/224,978   01/24/2011
WE LOCALS (and design)
  25   85/288,139   04/06/2011
WE LOCALS (and design)
  35   85/288,232   04/06/2011
 
           

13



--------------------------------------------------------------------------------



 



              Mark   Class(es)   Application No.   Filing Date
WE LOCALS (and design)
  41   85/288,297   04/06/2011
WE LOCALS (and design)
  43   85/288,283   04/06/2011
WE LOCALS (and design)
  44   85/288,251   04/06/2011
WE LOCALS (within heart design)
  25   85/392,071   08/08/2011
WE LOCALS (within heart design)
  41   85/392,116   08/08/2011
WE LOCALS (within heart design)
  43   85/392,155   08/08/2011
WE LOCALS (within heart design)
  44   85/392,179   08/08/2011
WE LOVE LOCALS
  41   85/212,834   01/07/2011
WE LOVE LOCALS
  43   85/212,826   01/07/2011
WE LOVE LOCALS
  44   85/212,815   01/07/2011

C. Foreign Trademark Registrations
     None.
D. Foreign Trademark Applications
     None.
E. State Trademark Registrations

              Mark   State   Reg. No.   Reg. Date
RED ROCK
  NV   SM00360797   10/07/2004
RED ROCK
  NV   SM00360798   10/07/2004
RED ROCK
  NV   SM00360799   10/07/2004
RED ROCK
  NV   TM00280867   03/05/1996
RED ROCK LANES
  NV   E0320942007-0   05/02/2007
RED ROCK RESORT CASINO
  NV   SM00360800   10/07/2004
RED ROCK RESORT CASINO
  NV   SM00360801   10/07/2004
RED ROCK RESORT CASINO
  NV   SM00360802   10/07/2004
THE SPA AT RED ROCK
  NV   E0346652006-4   5/8/2006
THE SPA AT RED ROCK
  NV   E0346672006-6   5/8/2006
THE SPA AT RED ROCK
  NV   E0346692006-8   5/8/2006
$1.6 MILLION WINFALL OF CASH
  NV   E0649812009-3   12/11/2009
$100,000 BINGO COUNTDOWN COVERALL (and design)
  NV   SM00360895   12/07/2004

14



--------------------------------------------------------------------------------



 



              Mark   State   Reg. No.   Reg. Date
$100,000 BINGO COUNTDOWN COVERALL (and design)
  NV   SM00360896   12/07/2004
$100,000 BINGO COUNTDOWN COVERALL (and design)
  NV   SM00360897   12/07/2004
$100 GET-IT-BACK GUARANTEE
  NV   E04212920084   06/30/2008
BET BETTER
  NV   E0629602008-3   10/03/2008
BEYOND THE BEST
  NV   SM00290976   05/15/1997
BEYOND THE BEST
  NV   SM00290977   05/15/1997
BIG 3 BINGO
  NV   E0083932006-0   02/06/2006
BIG 3 BINGO
  NV   E0083882006-3   02/06/2006
BIG 3 BINGO
  NV   E0083912006-8   02/06/2006
BOARDING PASS
  NV   SM00290326   08/21/1996
BOARDING PASS REWARDS
  NV   SM00330730   03/13/2001
BOULDER STATION
  NV   SM00230433   03/09/1990
BOULDER STATION
  NV   SM00230432   03/09/1990
BOUNCE BACK BONUS!
  NV   SM00350134   12/02/2002
CABO (and design)
  NV   SM00300793   03/09/1998
CABO (and design)
  NV   TM00300791   03/09/1998
CABO (and design)
  NV   TM00300792   03/09/1998
CAR-A-DAY
  MN   20,691   05/07/1993
CAR A DAY GIVEAWAY
  NV   SM00190856   10/02/1985
CAR A DAY IN MAY GIVEAWAY
  NV   SM00190782   08/19/1985
CAR-A-DAY IN MAY
  MN   20,672   04/30/1993
CAR-A-DAY IN MAY GIVEAWAY (and design)
  MN   20,673   04/30/1993
DETOX/RETOX
  NV   E0031512010-4   1/22/2010
DETOX/RETOX
  NV   E0042582010-4   1/22/2010
DETOX/RETOX
  NV   E0651682009-0   12/17/2009
EVERYONE WINS!
  NV   E0348062007-6   05/15/2007
FAMOUS FOR WINNERS!
  NV   SM00290463   10/23/1996
FEAST AROUND THE WORLD
  CA   58004   08/05/2003
FEAST AROUND THE WORLD (and design)
  NV   SM00360744   09/30/2004
 
           

15



--------------------------------------------------------------------------------



 



              Mark   State   Reg. No.   Reg. Date
FEAST AROUND THE WORLD (and design)
  NV   SM00360745   09/30/2004
FEAST AROUND THE WORLD (and design)
  NV   SM00360746   09/30/2004
FEAST BUFFET
  NV   E0343702006-8   05/08/2006
FEAST BUFFET
  NV   E0346122006-1   05/08/2006
FEAST BUFFET
  NV   E0346632006-2   05/08/2006
FOOTBALL FRENZY
  NV   SM00340256   09/21/2001
FROM THE PEOPLE WHO CREATED LOCAL CASINOS
  NV   SM00340511   02/21/2002
FROM THE PEOPLE WHO CREATED LOCAL CASINOS
  NV   SM00340512   02/12/2002
JOKERS GONE WILD
  NV   SM00250798   12/17/1992
JUMBO BINGO
  NV   SM00350484   04/30/2003
JUMBO BINGO PROGRESSIVE
  NV   SM00340072   07/17/2001
JUMBO HOLD’EM POKER PROGRESSIVE
  NV   SM00350522   05/07/2003
JUMBO JACKPOT
  NV   SM00350467   04/18/2003
JUMBO KENO
  NV   E0879832005-9   12/20/2005
JUMBO KENO
  NV   E0879862005-2   12/20/2005
JUMBO KENO
  NV   E0880022005-5   12/20/2005
JUMBO MILLION DOLLAR BINGO GAME
  NV   E0267732010-4   05/26/2010
JUMBO PENNY
  NV   SM00360499   06/25/2004
KENOMANIA
  NV   SM00230436   03/09/1990
LAST MAN STANDING
  NV   E0332862007-4   05/10/2007
LIGHTNING FAST CASH
  NV   E0258442011-9   05/04/2011
LOCAL’S FAVORITE
  NV   SM00340686   04/16/2002
LOCAL’S FAVORITE
  NV   SM00340687   04/16/2002
MARCH MAYHEM
  NV   E0275532005-3   05/10/2005
MARCH MAYHEM
  NV   E0275602005-2   05/10/2005
MARCH MAYHEM
  NV   E0275642005-6   05/10/2005
MILLION $ BINGO
  NV   E0042512008-3   01/17/2008
MY CARD
  NV   E0129702008-0   02/25/2008
MY REWARDS
  NV   E0129682008-6   02/25/2008
NO JACKPOTS REQUIRED!
  NV   SM00310076   06/29/1998
ODDBALL BINGO
  NV   SM00300811   03/10/1998
ONE CARD DOES IT ALL!
  NV   SM00330188   08/21/2000
PALACE STATION
  NV   SM00210229   07/28/1987
 
           

16



--------------------------------------------------------------------------------



 



              Mark   State   Reg. No.   Reg. Date
PALACE STATION
  NV   TN00180796   12/05/1983
PALACE STATION (logo)
  NV   SM00210230   07/28/1987
PALACE STATION CASINO
  NV   TN00180795   12/05/1983
PALACE STATION CASINO (and design)
  NV   SM00190042   04/16/1984
PASTA CUCINA
  NV   E0492862011-3   08/31/2011
PAYCHECK BONANZA PLUS
  NV   SM00330359   10/18/2000
POINT. CLICK. CONNECT.
  NV   E0210042011-5   04/12/2011
PUT YOUR MONEY ON THE SPORTS THAT MATTER
  NV   E0629572008-8   10/03/2008
RED ROCK STATION
  NV   SM00360831   10/21/2004
RED ROCK STATION
  NV   SM00360832   10/21/2004
RED ROCK STATION
  NV   SM00360833   10/21/2004
REVERSIBLE ROYALS
  NV   SM00230437   3/9/1990
SANTA FE STATION
  NV   SM00330325   10/11/2000
SPORTS CONNECTION
  NV   E0601942008-1   09/10/2008
STATION CASINOS
  NV   SM00260089   03/22/1993
STATION CASINOS
  NV   SM00260090   03/22/1993
SUNSET STATION
  NV   SM00290407   09/23/1996
SUNSET STATION
  NV   SM00290408   09/23/1996
THE FEAST
  NV   SM00240184   01/14/1991
THE GRAND CAFÉ
  NV   E0293212005-7   5/16/2005
THE GRAND CAFÉ
  NV   E0293252005-1   5/16/2005
THE GRAND CAFÉ
  NV   SM00360395   5/11/2004
TEXAS STATION
  NV   SM00290164   07/16/1996
TEXAS STATION
  NV   SM00290165   07/16/1996
TEXAS STATION GAMBLING HALL & HOTEL
  NV   SM00290162   07/16/1996
TEXAS STATION GAMBLING HALL & HOTEL
  NV   SM00290163   07/16/1996
TRIPLE PAY DEUCES WILD
  NV   SM00250804   12/17/1992
TURF GRILL
  NV   E0346602006 9   05/08/2006
TURF GRILL
  NV   E0346612006 0   05/08/2006
WE (HEART SHAPE) LOCALS
  NV   E0074122011-9   01/21/2011
WE (HEART SHAPE) LOCALS
  NV   E0064952011-6   01/21/2011
WE (HEART SHAPE) LOCALS
  NV   E0196392011-7   04/06/2011
WE (HEART SHAPE) LOCALS CENTERED WITHIN A HEART
  NV   E0461542011-8   08/15/2011

17



--------------------------------------------------------------------------------



 



              Mark   State   Reg. No.   Reg. Date
WE (HEART SHAPE) LOCALS CENTERED WITHIN A HEART
  NV   E0461482001-0   08/15/2011
WE (HEART SHAPE) LOCALS CENTERED WITHIN A HEART
  NV   E0461532011-7   08/15/2011
WIN WITHOUT WINNING
  NV   SM00350538   05/14/2003

18